Appeal from order of fact-finding and disposition, Family Court, Bronx County (Fernando Silva, J.), entered on or about June 3, 2011, which, among other things, upon a finding of permanent neglect, terminated respondent father’s parental rights to the subject child and committed the child’s custody and guardianship to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously dismissed, without costs, and the motion to relieve assigned counsel granted.
Upon our review of respondent’s assigned counsel’s motion and the record, we agree that the subject order is nonappealable since it was entered following respondent’s default at both the fact-finding and dispositional hearings (Matter of Zoraida Marie C., 66 AD3d 486 [2009]). In any event, there are no nonfrivolous issues that could be raised on appeal (id.; Anders v California, 386 US 738 [1967]; People v Saunders, 52 AD2d 833 [1976]). Concur — Saxe, J.P., Sweeny, Renwick, DeGrasse and Richter, JJ.